                                         Case 3:19-cv-03770-WHO Document 136 Filed 04/27/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA, INC., et al.,                               Case No. 19-cv-03770-WHO (TSH)
                                   8                     Plaintiffs,
                                                                                               DISCOVERY ORDER
                                   9              v.
                                                                                               Re: Dkt. No. 131
                                  10     BGI GENOMICS CO., LTD, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Illumina says the issue is urgent, so the Court opts for speed over length in drafting this
                                  14   order. “The attorney-client privilege ‘may attach to communications between nonlegal employees
                                  15   where: (1) the employees discuss or transmit legal advice given by counsel; and (2) an employee
                                  16   discusses her intent to seek legal advice about a particular issue.’” Dolby Labs. Licensing Corp. v.
                                  17   Adobe Inc., 402 F. Supp. 3d 855, 866 (N.D. Cal. 2019). Having performed an in camera review of
                                  18   the emails at issue, the Court finds that the first entry in the privilege log satisfies this standard.
                                  19   The second entry is a communication directly to an attorney for the purpose of seeking legal
                                  20   advice and is privileged. The third entry is the transmission of legal advice by an employee, and
                                  21   in context it is clearly advice the employee received from counsel, so that is privileged. For the
                                  22   fourth and fifth entries, Defendants proposed to produce a redacted version of the fourth entry
                                  23   (redacting a sentence) and the entirety of the fifth entry contingent on Illumina’s agreement that
                                  24   such a proposal would not amount to a waiver of privilege or work product, which Illumina
                                  25   declined to agree to. The Court concludes that Defendants’ proposal should not have been
                                  26   contingent on Illumina’s agreement. For the fourth and fifth entries, Defendants were effectively
                                  27   drawing the line in the right places – the fifth entry is neither privileged nor work product, and
                                  28   with the proposed redaction, neither is the fourth. Accordingly, the Court orders Defendants to
                                         Case 3:19-cv-03770-WHO Document 136 Filed 04/27/20 Page 2 of 2




                                   1   produce the Redacted Zhao Email Chain 1.pdf, Unredacted Zhao Email Chain 2.pdf and HC-202-

                                   2   03-31.xlsx immediately.

                                   3          These documents should have been produced before the deposition, and in particular the

                                   4   spreadsheet has enough information in it to merit additional questioning. Accordingly,

                                   5   Defendants shall make Zhao available for one additional hour of deposition concerning these

                                   6   materials by April 29, 2020.

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: April 27, 2020

                                  10
                                                                                                  THOMAS S. HIXSON
                                  11                                                              United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
